DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more outer panels comprising multiple perforated holes (claim 12) and double sided tape placed along the opening of the bag (claims 17 and 32) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application Serial No. 17/151,460. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application Serial No. 17/151,460 contain every element of claims 1-42 of the instant application, and as such anticipate claims 1-42 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-16, 33, and 37-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2012/0187012 to TeVault et al. (hereafter TeVault ‘012).
Regarding claim 1, TeVault ‘012 discloses bag to transport and store a mattress comprising: a bag (42) sized to completely envelope the mattress; the bag comprising one or more surfaces; the bag having an opening for the mattress to be placed inside (paragraph [0013]); outer panels (10) having graspable points formed by holes (36, 38) in the outer panels; the outer panels formed by attaching an additional layer of material (trays) along ends, sides, top and bottom surfaces of the bag (Fig. 4).
 Regarding claim 2, TeVault ‘012 discloses the outer panels (10) are attached to outer surfaces of the ends of the bag (42; Fig. 4).
Regarding claim 3, TeVault ‘012 discloses the outer panels (10) are attached to outer surfaces of the sides of the bag (42; Fig. 4).
Regarding claim 4, TeVault ‘012 discloses the outer panels (10) are attached to top and bottom surfaces of the ends of the bag (42; Fig. 4).
Regarding claim 6, TeVault ‘012 discloses the barrier layer (42) is formed from polyethylene (paragraph [0113]) and the trays (10) are formed from folded carboard (paragraphs [0012], [0015], [0019]), which meets the recitation “said bag and said one or more outer panels are comprised of polyethylene, polypropylene, vinyl, canvas, or any other flexible material.”
Regarding claim 8, TeVault ‘012 discloses each of outer panels (10) is approximately 12 13/16” wide (paragraph [0015]), which meets the recitation “each of said one or more outer panels is approximately 5” to 20” wide.”
Regarding claim 9, TeVault ‘012 discloses the outer panels (10) is a single layer of double walled corrugated cardboard (paragraph [0019]).
Regarding claim 10, TeVault ‘012 discloses the outer panels (10) is made of double walled corrugated cardboard (paragraph [0019]), which meets the recitation “each of said one or more outer panels comprises multiple layers of material.”
Regarding claim 11, the apertures (36, 38) in the trays (10) in TeVault ‘012 meets the structure implied by the recitation “each of said one or more outer panels comprises multiple pre-punched holes to provide said graspable points.”
Regarding claim 13, the apertures (36, 38) in the trays (10) in TeVault ‘012 meets the recitation “said pre-punched holes do not extend into enclosure of said bag.”
Regarding claim 12, each aperture (36, 38) in the trays (10) in TeVault ‘012 is considered to meet the structure implied by the recitation “perforated hole”.  Therefore, the plurality of apertures (36, 38) in the trays (10) in TeVault ‘012 meets the structure implied by the recitation “each of said one or more outer panels comprises multiple perforated holes which are opened to provide said graspable points.”
Regarding claim 14, the plurality of apertures (36, 38) in the trays (10) in TeVault ‘012, as discussed above, meets the recitation “said perforated holes do not extend into enclosure of said bag.”
Regarding claim 15, TeVault ‘012 discloses a device for closing the bag once the mattress is placed in bag (paragraph [0013]).
Regarding claim 16, TeVault ‘012 discloses the device seals the bag closed (paragraph [0013]).
Regarding claim 33, the bag of TeVault ‘012, as discussed with respect to claim 1 above, meets the structure implied by the method recitation “forming a bag sized to receive a mattress through an opening in said bag; forming one or more panels or one or more strips; attaching said one or more panels or one or more strips to said bag; forming graspable points in said one or more panels or one or more strips which can be grasped by a user”; thus meeting method claim itself.
Regarding claim 37, the bag of TeVault ‘012, as discussed with respect to claim 2 above, meets the structure implied by the method recitation “wherein said one or more panels or one or more strips is attached to one or more ends of said bag.”
Regarding claim 38, the bag of TeVault ‘012, as discussed with respect to claim 3 above, meets the structure implied by the method recitation “wherein said one or more panels or one or more strips is attached to one or more sides of said bag.”
Regarding claim 39, the bag of TeVault ‘012, as discussed with respect to claim 4 above, meets the structure implied by the method recitation “wherein said one or more panels or one or more strips is attached to a bottom or top surface of said bag.”
Regarding claim 40, the bag of TeVault ‘012, as discussed with respect to claim 11 above, meets the structure implied by the method recitation “wherein said graspable points comprise one or more pre-punched holes in each of said one or more panels.”
Regarding claim 41, the bag of TeVault ‘012, as discussed with respect to claim 12 above, meets the structure implied by the method recitation “wherein said graspable points comprise one or more perforated holes in each of said one or more panels.”

Claims 18-22, 24-31, 33, 36-39, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Document No. 02/065874 to Defranks et al. (hereafter Defranks).
Regarding claim 18, Defranks discloses a bag to transport and store a mattress comprising: a bag (20) sized to completely envelope the mattress (Fig. 1); the bag comprising surfaces; and outer strips (30) forming graspable loops (50) attached to the surfaces of the bag (Figs. 1 and 4.  Defranks discloses the mattress (10) may be inserted into and enclosed by wrapper (20; page 7, lines 3-4), which meets the recitation “the bag having an opening in one or more ends or one or more sides for said mattress to be placed inside”.  
Regarding claims 19, Defranks discloses the outer strips are attached to the outer surface of the ends of the bag, to the degree the claim sets forth the metes and bounds of the ends of the bag.
Regarding claims 20, Defranks discloses the outer strips are attached to the outer surface of the sides of the bag, to the degree the claim sets forth the metes and bounds of the sides of the bag.
Regarding claims 21, Defranks discloses the outer strips are attached to the top or bottom of the bag, to the degree the claim sets forth the metes and bounds of the top and bottom of the bag.
Regarding claim 22, Defranks discloses the wrapper (20) is made of polyethylene (page 7, lines 8-22) and the handles (30) are made from polyester (page 8, lines 22-27; claim 8)., which meets the recitation “said bag and said one or more outer strips are comprised of polyethylene, polypropylene, vinyl, canvas, or any other flexible material.”
Regarding claim 24, Defranks discloses the handles (30) have dimensions of 1-3/8” x 32”, which meets the recitation “each of said one or more outer strips is approximately 1" to 10" wide.”
Regarding claim 25, Defranks discloses each of the outer strips (30) is a single layer of material at adhesive section (44; Fig. 3).
Regarding claim 26, Defranks discloses each of the outer strips (44) comprises multiple layers of material at support (52; Fig. 3).
Regarding claim 27, Defranks discloses the outer strips (30) are attached to the bag by mounting points (44).
Regarding claim 28, Defranks discloses the mounting points (44) are at regular intervals along the length of the bag (Fig. 1).
Regarding claim 29, Defranks discloses the mounting points form loops (50) for grasping.
Regarding claim 30, Defranks discloses the mattress (10) may be inserted into and enclosed by wrapper and sealed by various means such as by thermo or high frequency welding. (20; page 7, lines 3-6), which meets the recitation “a device for closing the bag once said mattress is placed in said bag.”
Regarding claim 31, Defranks discloses the mattress (10) may be inserted into and enclosed by wrapper and sealed by various means such as by thermo or high frequency welding. (20; page 7, lines 3-6), which meets the recitation “said device seals said opening in said bag.”
Regarding claim 33, the bag of Defranks, as discussed with respect to claim 18 above, meets the structure implied by the method recitation “forming a bag sized to receive a mattress through an opening in said bag; forming one or more panels or one or more strips; attaching said one or more panels or one or more strips to said bag; forming graspable points in said one or more panels or one or more strips which can be grasped by a user”; thus meeting method claim itself.
Regarding claim 36, Defranks discloses attaching strips (30) at mounting points (44) to form graspable loops (50).
Regarding claim 37, the bag of Defranks, as discussed with respect to claim 19 above, meets the structure implied by the method recitation “wherein said one or more panels or one or more strips is attached to one or more ends of said bag.”
Regarding claim 38, the bag of Defranks, as discussed with respect to claim 20 above, meets the structure implied by the method recitation “wherein said one or more panels or one or more strips is attached to one or more sides of said bag.”
Regarding claim 39, the bag of Defranks, as discussed with respect to claim 21 above, meets the structure implied by the method recitation “wherein said one or more panels or one or more strips is attached to a bottom or top surface of said bag.”
Regarding claim 42, Defranks discloses forming graspable points (50) by forming mounting points (44) formed as the outer strip (30) is attached to the bag.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2012/0187012 to TeVault et al. (hereafter TeVault ‘012).
Regarding claim 7, TeVault ‘012 discloses the claimed invention, especially the bag being comprised of polyethylene (paragraphs [0013], [0021]).  However, it is uncertain if the polyethylene in TeVault ‘012 is produced from virgin resin, post- consumer content recycled resin, post-industrial content recycled resin, bioresins, compostable resins, or any combination thereof.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use virgin polyethylene, post- consumer content recycled polyethylene, post-industrial content recycled polyethylene, polyethylene bioresins, compostable polyethylene, or any combination thereof for the bag of TeVault ‘012, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 17, TeVault ‘012 discloses the claimed invention, especially the device for closing the opening of the bag being an adhesive closing mechanism (paragraph [0013]).  However, it is uncertain if the adhesive closing mechanism is a double sided tape.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use double sided tape for the adhesive closing mechanism in the TeVault ‘012 bag, since it was known in the art to close an opening of a bag with double sided adhesive tapes.

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 02/065874 to Defranks et al. (hereafter Defranks).
Regarding claim 23, Defranks discloses the claimed invention, especially the bag being comprised of polyethylene (page 7, lines 8-22).  However, it is uncertain if the polyethylene in Defranks is produced from virgin resin, post- consumer content recycled resin, post-industrial content recycled resin, bioresins, compostable resins, or any combination thereof.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use virgin polyethylene, post- consumer content recycled polyethylene, post-industrial content recycled polyethylene, polyethylene bioresins, compostable polyethylene, or any combination thereof for the bag of Defranks, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
	Regarding claim 32, Defranks discloses the claimed invention except for device closing the bag being a thermo or high frequency weld, instead of a double sided tape.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the thermo or high frequency weld for a double sided tape in the Defranks bag, since the Examiner takes Official Notice of the equivalence of thermo or high frequency welds and double sided tapes for their use in the bag art and the selection of any of these known equivalents to seal the bag of Defranks would be within the level of ordinary skill in the art.

Claims 1-17, 33-35, and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2006/0012200 to Kohn et al. (hereafter Kohn ‘200) and U.S. Patent No. 4,252,269 to Peppiatt.
Regarding claim 1, Kohn ‘200 discloses the claimed invention, except for the outer panels having graspable points being integral with bag, instead of being formed by attaching an additional layer of material along one or more ends, one or more sides, or a top or bottom surface of the bag.  Peppiatt shows that outer panels as an additional layer of material (36, 38) attached along one or more ends, one or more sides, or a top or bottom surface of a bag is an equivalent structure known in the art.  Therefore, because these two outer panels were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the integral outer panels in Kohn ‘200 for outer panels formed by attaching an additional layer of material along one or more ends, one or more sides, or a top or bottom surface of the bag.
Regarding claim 2, substituting the integral outer panels in Kohn ‘200 for outer panels formed by attaching an additional layer of material along one or more ends, one or more sides, or a top or bottom surface of the bag, as discussed above, meets the recitation “said outer panel is attached to outer surface of said one or more ends of said bag.”
Regarding claim 3, substituting the integral outer panels in Kohn ‘200 for outer panels formed by attaching an additional layer of material along one or more ends, one or more sides, or a top or bottom surface of the bag, as discussed above, meets the recitation “said outer panel is attached to outer surface of said one or more sides of said bag.”
Regarding claim 4, substituting the integral outer panels in Kohn ‘200 for outer panels formed by attaching an additional layer of material along one or more ends, one or more sides, or a top or bottom surface of the bag, as discussed above, meets the recitation “said one or more outer panels is attached to top or bottom surface of said bag.”
Regarding claim 5, Peppiatt teaches the outer panels is attached solely by the outer panels’ outer edges to the bag (Figs. 2-6).  Therefore, substituting the integral outer panels in Kohn ‘200 for outer panels formed by attaching an additional layer of material along one or more ends, one or more sides, or a top or bottom surface of the bag, as discussed above, meets the recitation “said one or more outer panels is attached solely by said outer panels’ outer edges to said bag.”
Regarding claim 6, Kohn ‘200 discloses the bag and the one or more outer panels are comprised of polyethylene, polypropylene, vinyl, canvas, or any other flexible material (paragraph [0043]).
Regarding claim 7, Kohn ‘200 discloses the claimed invention, especially the bag and the one or more outer panels are comprised of polyethylene, as discussed above.  However, it is uncertain if the polyethylene in TeVault ‘012 is produced from virgin resin, post-consumer content recycled resin, post-industrial content recycled resin, bioresins, compostable resins, or any combination thereof.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use virgin resin, post-consumer content recycled resin, post-industrial content recycled resin, bioresins, compostable resins, or any combination thereof to produce the polyethylene for the bag and outer panels of Kohn ‘200, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 8, Kohn ‘200 and Peppiatt disclose the claimed invention, except for each of the outer panels being approximately 5” to 20” wide.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the outer panels approximately 5” to 20” wide in the Kohn ‘200 bag, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 9, Kohn ‘200 discloses the outer panels are a single layer of material (paragraph [0056]).
Regarding claim 10, Kohn ‘200 discloses the outer panels comprises multiple layers of material (paragraphs [0048], [0049], [0052]).
Regarding claim 11, Kohn ‘200 discloses outer panels comprises multiple pre-punched (die-cut) holes to provide the graspable points.
Regarding claim 13, Kohn ‘200 discloses the pre-punched holes do not extend into enclosure of said bag.
Regarding claim 12, each die-cut handle in Kohn ‘200 is considered to meet the structure implied by the recitation “perforated hole”.  Therefore, the plurality of die-cut handles in Kohn ‘200 meets the structure implied by the recitation “each of said one or more outer panels comprises multiple perforated holes which are opened to provide said graspable points.”
Regarding claim 14, the plurality of die-cut handles in Kohn ‘200, as discussed above, meets the recitation “said perforated holes do not extend into enclosure of said bag.”
Regarding claim 15, Kohn ‘200 discloses a device for closing the bag once the mattress is placed in bag (paragraph [0044]).
Regarding claim 16, Kohn ‘200 discloses the device seals the bag closed (paragraph [0044]).
Regarding claim 17, Kohn ‘200 discloses the claimed invention, especially the device for closing the opening of the bag being a tape (paragraph [0044]).  However, it is uncertain if the tape is a double sided tape.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use double sided tape for the tape closing the TeVault ‘012 bag, since it was known in the art to close an opening of a bag with double sided adhesive tapes.
Regarding claim 33, the modified bag of Kohn ‘200, as discussed with respect to claim 1 above, meets the structure implied by the method recitation “forming a bag sized to receive a mattress through an opening in said bag; forming one or more panels or one or more strips; attaching said one or more panels or one or more strips to said bag; forming graspable points in said one or more panels or one or more strips which can be grasped by a user”; thus meeting method claim itself.
Regarding claim 34, the bag of Kohn ‘200, as modified by Peppiatt and discussed above with respect to claim 5, meets the structure implied by method recitation “attaching said one or more panels to said bag only at edges of said one or more panels.”
Regarding claim 35, the bag of Kohn ‘200, as modified by Peppiatt and discussed above with respect to claim 5, meets the structure implied by method recitation “only two edges of each of said one or more panels are attached to said bag.”
Regarding claim 37, the modified bag of Kohn ‘200, as discussed with respect to claim 2 above, meets the structure implied by the method recitation “wherein said one or more panels or one or more strips is attached to one or more ends of said bag.”
Regarding claim 38, the modified bag of Kohn ‘200, as discussed with respect to claim 3 above, meets the structure implied by the method recitation “wherein said one or more panels or one or more strips is attached to one or more sides of said bag.”
Regarding claim 39, the modified bag of Kohn ‘200, as discussed with respect to claim 4 above, meets the structure implied by the method recitation “wherein said one or more panels or one or more strips is attached to a bottom or top surface of said bag.”
Regarding claim 40, the modified bag of Kohn ‘200, as discussed with respect to claim 11 above, meets the structure implied by the method recitation “wherein said graspable points comprise one or more pre-punched holes in each of said one or more panels.”
Regarding claim 41, the modified bag of Kohn ‘200, as discussed with respect to claim 12 above, meets the structure implied by the method recitation “wherein said graspable points comprise one or more perforated holes in each of said one or more panels.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734